 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     RAYMOND GARCIA, et al.,
11                                                         Case No.: 2:17-cv-01340-APG-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                [Docket Nos. 300, 303]
     SERVICE EMPLOYEES
14   INTERNATIONAL UNION, et al.,
15          Defendant(s).
16         Pending before the Court are two motions to strike. Docket Nos. 300, 303. Any response
17 shall be filed by April 22, 2019, and any reply shall be filed by April 24, 2019.
18         IT IS SO ORDERED.
19         Dated: April 18, 2019
20                                                               ______________________________
                                                                 Nancy J. Koppe
21                                                               United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
